internal_revenue_service number release date index nos 280g cc tege eb ec plr-126778-01 date legend taxpayer company a company b lender dollar_figurex date date date date date year this is in reply to a letter dated date which you submitted on behalf of taxpayer in which a ruling is requested that the vesting of certain shares upon a change_of control was not a payment in the nature of compensation_for purposes of sec_280g and sec_4999 of the internal_revenue_code the facts submitted are that on date taxpayer and others founders formed company a in a transaction described in sec_351 of the code and received substantially-vested company a shares sales of the shares were subject_to company a’s right_of_first_refusal at fair_market_value in a letter dated date lender agreed to lend founders dollar_figurex in consideration for among other things an option to purchase securities of company a to be issued in company a's next equity financing on date the next equity financing occurred and as required by lender certain restrictions previously not contemplated were placed on some of each founder's shares the result was that taxpayer's rights in those shares became substantially nonvested as that term is defined in sec_1_83-3 of the income_tax regulations as of date taxpayer owned shares of which were substantially_vested an additional of which were to become substantially_vested on date and the remaining shares of which were to become substantially_vested in thus as of date all of taxpayer's rights in his shares were to be substantially_vested a significant feature of the arrangement was that upon a change in control percent of each founder's substantially-nonvested shares would resultantly vest in january of year company a was sold to company b and founders exchanged their company a shares for substantially-vested and substantially- nonvested company b shares in the same proportion that they had held their company a shares the sale to company b was considered a change in control that triggered the vesting of percent of the founders' substantially-nonvested shares under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined without regard to any lapse_restriction on the first day that the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day stated differently property is not taxable under sec_83 until it is transferred to and substantially_vested in the service provider or beneficiary thereof until the property becomes substantially_vested the transferor of the property is considered to be the owner of the property and any income from the property received by the service provider or beneficiary thereof constitutes additional compensation to the service provider for the taxable_year in which it is received see sec_1_83-1 of the regulations a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1 i of the regulations see sec_1_83-3 the grant of an option to purchase property does not constitute a transfer of such property see sec_1_83-3 similarly no transfer may occur where property is transferred under conditions that require its return upon the happening of an event that is certain to occur such as the termination of employment for purposes of sec_83 of the code property is substantially nonvested when it is both subject_to a substantial_risk_of_forfeiture and is nontransferable within the meaning of sec_1_83-3 and d of the regulations respectively property is substantially_vested when it is either transferable or is not subject_to a substantial_risk_of_forfeiture see sec_1_83-3 once a service provider’s rights in property are substantially_vested and are thereby taxed under the rules of sec_83 any subsequent income or gain with respect to that property is not compensation income here it is represented that at the time that lender required the imposition of forfeiture provisions on the founders’ company a shares each founder’s rights in those shares were already transferred to and substantially-vested in them accordingly we conclude that the subsequent imposition of the forfeiture provisions on the founders’ company a shares must necessarily have been accomplished in the absence of a sec_83 transfer ie the shares were already owned for sec_83 purposes and that therefore those provisions had no effect for sec_83 purposes sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment applying the above law to the information submitted and based strictly on the facts as outlined above we conclude that the substantial vesting of taxpayer’s shares resulting from the change_of control was not a payment in the nature of compensation_for purposes of sec_280g and sec_4999 of the code because as of date taxpayer already owned those shares under the rules of sec_83 except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to taxpayers’ federal_income_tax return for the year in which the above rulings are granted a copy is enclosed for that purpose sincerely yours robert b misner acting chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
